Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 21 in the reply filed on 10/10/2022 is acknowledged.
Applicant is reminded of his right to request rejoinder of method claims with the product claims upon indication of the product claims as being allowable. The method claims must be commensurate with the allowed article claims, i.e. have been amended to recite all the features of the allowed article claims. See In re Ochiai 37 USPQ2d 1127.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11, 12 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6, the claim is redundant in view of the repetition of the phrase “dry porous material”. 
Claim 11 recites the limitation "the void spaces" in lines 2.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 12, Ex parte Slob, 157 USPQ 172, states, "claims merely setting forth physical characteristics desired in an article, and not setting forth specific composition which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future and which would impart said desired characteristics. It seems from the claim, if one meets the structure recited, the properties must be met or Applicant’s claim is incomplete (Note discussion found in Ex parte Slob, 157 USPQ 172).   
In this case, the claim setting forth a hydrophobic property desired for a porous material and not setting forth the chemical substance which would meet such characteristics are invalid as vague and indefinite. 
In view of Applicant’s disclosure, the porous material is rendered hydrophobic by using a wax.  Incorporation of a wax in the claim would be deemed necessary to overcome an issue of indefiniteness. 
As to claim 21, the claim is indefinite because “it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).” 
Further, it is unclear what is meant by a heat insolation material or a sound insolation material.  Does Applicant want to convey a heat insulation material or a sound insulation material? Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 11 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 96/14970 to Botska et al. (hereinafter “Botska”).
Botska discloses a wood board comprising a finely-divided wood material and gluten with a weight ratio of the gluten to the finely-divided wood material of 0.05 to 3 (abstract).  The finely-divided wood material comprises wood fibers, wood chips or wood flour (abstract).  In particular, a weight ratio of the gluten to the finely-divided wood material is 4:3 (p 8, example 2).  The wood board has a density of 70 to 200 kg/m3 (p 5).  The wood board is obtained by mixing the finely-divided wood material and the gluten to form a dry mixture, adding water to the dry mixture to form an aqueous mixture, foaming the mixture by frothing and hardening the mixture (p 5).  The wood board is a porous insulation material (p 2).  
As to claim 2, the gluten comprises gliadin and glutenin (p 2). 
As to claim 3, the gluten is wheat gluten (p 2). 
As to claims 4 and 5, the wood board comprises 53 wt% wood fibers and 40 wt% gluten and 7 wt% glycerol (example 2).  
As to claim 6, Botska discloses that the wood board has a density of 70 to 200 kg/m3 (p 5).   This overlaps the claimed range.  Botska does not explicitly disclose the density in a range of from 20 to 200 kg/m3.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the density will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the density is critical or provides unexpected results. 
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the wood board having a density in the range instantly claimed motivated by the desire to provide a lightweight wood board.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 7, the finely-divided wood material has an average diameter of 0.01 to 10 mm, overlapping the claimed range (p 3). 
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the finely-divided wood material having an average diameter in the range instantly claimed motivated by the desire to promote handling and processing of the material. This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 11, Botska does not explicitly disclose at least 50% of the total volume of the void spaces in the wood board comprising interconnected pores. 
However, it appears that the wood board is made of the same composition disclosed in the Applicant’s disclosure. 
The wood board is obtained from a composition comprising a finely-divided wood material and gluten with a weight ratio of the gluten to the finely-divided wood material of 0.05 to 3 (abstract).  The finely-divided wood material comprises wood fibers, wood chips or wood flour (abstract).  In particular, a weight ratio of the gluten to the finely-divided wood material is 4:3 (p 8, example 2).  The wood board has a density of 70 to 200 kg/m3 (p 5).  The wood board is obtained by mixing the finely-divided wood material and the gluten to form a dry mixture, adding water to the dry mixture to form an aqueous mixture, foaming the mixture by frothing and hardening the mixture (p 5).  The wood board is a porous material (p 2).  
The gluten comprises gliadin and glutenin (p 2). 
The gluten is wheat gluten (p 2). 
The wood board comprises 53 wt% wood fibers and 40 wt% gluten and 7 wt% glycerol (example 2).  
The finely-divided wood material has an average diameter of 0.01 to 10 mm (p 3).  
Therefore, the examiner takes the position that the at least 50% of the total volume of the void spaces in the wood board comprising interconnected pores would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
Claims 7, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Botska as applied to claim 1 above, and further in view of JP H09208714 to Sashita et al. (hereinafter “Sashita”). 
Botska does not explicitly disclose the wood board comprising wood fibers having an average diameter of 0.01 to 0.05 mm, an average length of 0.1 to 65 mm with an aspect ratio above 10.  There is no teaching or suggestion that the wood board is hydrophobic. 
Sashita, however, discloses a biodegradable composite material comprising fine cellulosic fibers, proteins and plasticizers (paragraph 9).  The cellulosic fibers are finely divided with an average length of 3 mm or less and an average diameter of 0.05 mm or less (paragraph 14).  The proteins include gluten (paragraph 15).  
Sashita discloses that a wax is added to the biodegradable composite material to provide water resistance (paragraph 20).  
 Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the finely-divided wood material having an average diameter and an average length disclosed in Sashita motivated by the desire to promote handling and processing of the material. This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a wax disclosed in Sashita in the wood board of Botska motivated by the desire to provide the wood board having great water resistance.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788